Citation Nr: 1420960	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a right eye injury.  

5.  Entitlement to service connection for a lung disability, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and daughter


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to February 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal. 

The Board notes that the Veteran's testimony during a March 2012 hearing before the undersigned Veterans Law Judge qualifies as a substantive appeal pursuant to 38 C.F.R. § 20.202 for the issue of service connection for a lung disability.  Accordingly, this issue is properly before the Board.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the evidence reflects that the Veteran's claims require additional development.

During the March 2012 hearing, the Veteran testified that he had recently undergone relevant VA medical tests, and was scheduled to undergo an additional relevant VA medical test soon.  However, the evidence of record does not include any VA treatment records dated after January 3, 2011.  

The outstanding VA medical records identified by the Veteran would be relevant to each of his claims on appeal.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  Id.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran provided credible testimony during the hearing that he incurred a head injury or injuries during active duty.  He testified that he has suffered from headaches ever since that time.  VA medical records reflect that he currently suffers chronic headaches.  The Veteran's testimony raises the possibility that he has residuals of an in-service head injury.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this regard, during the hearing the Veteran also testified that he injured his head while working at the Post Office in 1997 and submitted a worker's compensation claim.  The Board finds that records pertaining to this injury and worker's compensation claim would be relevant to the Veteran's claim for service connection for residuals of a head injury and should be obtained.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran provided credible testimony during the hearing that he may have been exposed to asbestos during active duty while repairing brakes and wearing asbestos-lined gloves.  He also testified that he began smoking at age 9, and doctors found a lesion on his lung in 1972.  A March 2012 statement from the Veteran's treating VA physician relates that the Veteran has COPD, and that due to asbestos exposure during active duty the Veteran has lung scarring and a lung mass.  The evidence raises the possibility that the Veteran's lung disorder is related to active duty, to include exposure to asbestos.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran testified during the hearing that his hearing loss and tinnitus began during active duty and have existed ever since.  He also stated that, to the contrary of a September 2008 VA audiological report, his post-service occupational noise exposure was not severe or at all comparable to his in-service noise exposure.

The report of the September 2008 VA audiological examination relates that the Veteran reported daily tinnitus for 38 years.  The report relates that it was not likely that the Veteran's tinnitus was a result of military noise exposure.  The report does not address the duration of the Veteran's hearing loss.  It relates that due to the Veteran's reported history of in-service and post-service noise exposure, it was not possible to delineate the etiology of his current hearing loss.  To determine the possibility that the Veteran incurred hearing loss as a result of active duty would only be speculative.    

The Board considers it significant that the September 2008 VA examiner failed to elicit the duration of the Veteran's hearing loss symptoms, or take into account the Veteran's lay assertions of continuous post-service hearing loss and tinnitus symptoms.  This lay evidence is highly relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any VA medical records that have not been associated with the record, to include all VA treatment records dated after January 3, 2011.

2.  Request that the Veteran submit employment, medical and legal records pertaining to the 1997 head injury and worker's compensation claim, or provide necessary authorizations and information to allow VA to obtain such records.  

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any residuals of a head injury that may be present, to include chronic headaches.  The claims file and electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current residuals of a head injury are causally related to the Veteran's in-service head injuries.  

In doing so, the examiner is requested to address the significance of the Veteran's 1997 post-service head injury.  The examiner must also consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  Dalton, supra.

The examiner is requested to provide a rationale for any opinion expressed. 

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any lung disability that may be present, claimed as COPD.  The claims file and electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current lung disability is causally related to in-service exposure to asbestos.  

In doing so, the examiner is requested to address the significance of the fact that the Veteran has smoked since age 9, and relates that doctors found a lesion on his lung in 1972. 

The examiner is requested to provide a rationale for any opinion expressed. 

5.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any bilateral hearing loss and tinnitus that may be present, to include chronic headaches.  The claims file and electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss or tinnitus is causally related to the Veteran's in-service noise exposure.  

In doing so, the examiner is requested to address the significance of the Veteran's testimony that his post-service occupational noise exposure was not severe or at all comparable to his in-service noise exposure.  The examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  Dalton, supra.

The examiner is requested to provide a rationale for any opinion expressed. 

6.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



